DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-18, in the “Response to Election / Restriction Filed - 02/16/2022”, is acknowledged by Examiner. 
This office action considers claims 1-26 pending for prosecution, of which, non-elected claims 19-26 are withdrawn, and elected claims 1-18 are examined on their merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations in claims:
 (related to claim 2 in view of the parent device claim 1, “at least one second P well in the DNW; another block of the p-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second P well into the second P well; another block of the p-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second P well into the second P well; and another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second P well between the second  
(related to device claim 12 in view of the parent device claim 12, “ at least one second N well in the Psub; another block of the n-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second N well into the second N well; another block of the N-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second N well into the second N well; and another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second N well between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.” (claim 12, Ln 2-11), 
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 
Double Patenting 
Applicant’s argument and clarification, in the “Remarks - 12/12/2020 - Applicant Arguments/Remarks Made in “Remarks - 11/08/2018 - Applicant Arguments/Remarks Made in an Amendment“, have been found persuasive on the ground of nonstatutory double patenting, however on further consideration, Claims 1-2 are still being rejected on the ground of nonstatutory obviousness-type double patenting (NSDP-O) as being unpatentable  over claim 1-2 of U.S. Patent No. US 10657814 B2, hereinafter pat’814 in view of a secondary references as given below . 
The nonstatutory double patenting (NSDP) rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting (NSDP) as being unpatentable over claims 1-10, respectively, of U.S. Patent No. US 9837555 B2, hereinafter pat’555 , claims being depicted in Table 1 below with underlined differentiated features. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:

Instant application
US 9837555  B2; pat’555
1. (New) A circuit structure for a coupling capacitor comprising: 
a p-doped semiconductor substrate (Psub); 
a deep n-doped semiconductor well (DNW) in the Psub; 

a p-doped semiconductor well (P well) in the DNW; 
a first block of a p-doped semiconductor material extending from a surface of the P well into the P well, wherein the first block is a source terminal; 
a second block of the p-doped semiconductor material extending from the surface of the P well into the P well, wherein the second block is a drain terminal; 



an insulator block on P well between the source terminal and the drain terminal; 

a conductor material on the insulator block between the source terminal and the drain terminal, wherein the conductor material is a gate; and 





a metal pattern comprising a plurality of layers of metal lines approximately parallel to the surface, and a plurality of vias through the metal lines and vertical to the metal lines, wherein the vias (contacts) connect the metal lines to the gate, the source terminal, and the drain terminal.  

a p-doped semiconductor substrate (Psub); 
a deep n-doped semiconductor well (DNW) in the Psub, wherein the DNW is configured to be coupled to a first direct current (DC) bias; 
a first p-doped semiconductor well (P well) in the DNW; 
a first block of a p-doped semiconductor material extending from a surface of the first P well into the first P well, wherein the first block is a first source terminal; 
a second block of the p-doped semiconductor material extending from the surface of the first P well into the first P well, wherein the second block is a first drain terminal, and wherein the first source terminal and the first drain terminal are configured to be coupled to a second DC bias; 
an insulator block on the first P well between the first source terminal and the first drain terminal;
 a block of conductor material on the insulator block between the first source terminal and the first drain terminal, wherein the block of conductor material is a first gate, wherein the first gate is configured to be coupled to a third DC bias, wherein the first DC bias is greater than the second DC bias, and wherein the second DC bias is greater than the third DC bias; and 
a metal pattern comprising a plurality of layers of metal lines wherein the layers of metal lines are approximately parallel to the surface, and a plurality of vias through the metal lines and perpendicular to the metal lines, wherein the vias connect the metal lines to the first gate, the first source terminal, and the first drain terminal.


at least one second P well in the DNW; 
another block of the p-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second P well into the second P well; 
another block of the p-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second P well into the second P well; and 




another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second P well between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.  
2. The circuit structure of claim 1 further comprising: 
a second P well in the DNW; 

a third block of the p-doped semiconductor material that serves as a second source terminal, the second source terminal extending from a surface of the second P well into the second P well; 
a fourth block of the p-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second P well into the second P well; 
a second insulator block on the second P well between the second source terminal and the second drain terminal; and 
a second block of conductor material on the second insulator block that serves as a second gate, the second gate positioned between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.
3. (New) The circuit structure of claim 1, wherein the metal lines are oriented approximately perpendicular to each other in consecutive layers of the metal pattern.  

5. (New) The circuit structure of claim 1, wherein the metal lines in each layer include alternating first lines and second lines, wherein the first lines are connected by the vias to the gate, and wherein the second lines are connected by the vias to the source terminal and the drain terminal.  
6. (New) The circuit structure of claim 1, wherein the DNW is more heavily doped than the P well.  
7. (New) The circuit structure of claim 1, wherein opposite end sidewalls of the gate are adjacent to sidewalls of the source terminal and the drain terminal.  
8. (New) The circuit structure of claim 1, wherein the metal lines in different layers of the metal pattern have different dimensions including at least one of different spacing, different width, different depth, and different length.  
9. (New) The circuit structure of claim 1, wherein the metal lines in higher layers of the metal pattern from the surface have greater width and larger spacing than the metal lines in lower metal layers.  
10. (New) The circuit structure of claim 1, wherein the gate and the source terminal and drain terminals are connected to direct current (DC) biases, the Psub is grounded, and the DNW is connected to a power supply through a resistor.  


5. The circuit structure of claim 1, wherein the metal lines in each layer include alternating first lines and second lines, wherein the first lines are connected by the vias to the first gate, and wherein the second lines are connected by the vias to the first source terminal and the first drain terminal.
6. The circuit structure of claim 1, wherein the DNW is more heavily doped than the first P well.
7. The circuit structure of claim 1, wherein opposite end sidewalls of the first gate are adjacent to sidewalls of the first source terminal and the first drain terminal.
8. The circuit structure of claim 1, wherein the metal lines in different layers of the metal pattern have different dimensions including at least one of different spacing, different width, different depth, and different length.
9. The circuit structure of claim 1, wherein the metal lines in higher layers of the metal pattern from the surface have greater width and larger spacing than the metal lines in lower metal layers.
10. The circuit structure of claim 1, wherein the first gate, the first source terminal and first drain terminal are connected to direct current (DC) biases, the Psub is grounded, and the DNW is connected to a power supply through a resistor.



Claim 1 more broad
Claim 1 more restricted
Claim 2 more broad
Claim 2 more restricted
Claims 3-7 are identical with
Claims 3-7




A nonstatutory double patenting rejection is appropriate where a claim in an 
In this case. as can be demonstrated, the claims 1-2 of pat’555 anticipate the features of claim 1-2 of the instant application. Similarly, claims 3-10 of pat’555 anticipate (are identical with) the features of claim 3-10 of the instant application (see also MPEP § 804 Chart II-A_FTI guideline).
Claims 11-12, 14, and 16-8 are rejected on the ground of nonstatutory double patenting (NSDP) as being unpatentable over claims {1-6}, respectively, of U.S. Patent No. US 10586878 B2, hereinafter pat’878, claims being depicted in Table 1 below with underlined differentiated features. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:

Instant application
US 10586878 B2; pat’878
11. (New) A circuit structure for a coupling capacitor comprising: 
a p-doped semiconductor substrate (Psub); 
a n-doped semiconductor well (N well) in the Psub; 
a first block of a n-doped semiconductor material extending from a surface of the N well into the N well, wherein the first block serves is a source terminal; 
a second block of the n-doped semiconductor material extending from the surface of the N well into the N well, wherein the second block is a drain terminal; 

a conductor material on the insulator block between the source terminal and the drain terminal, wherein the conductor material is a gate; and 
a metal pattern comprising a plurality of layers of metal lines approximately parallel to the surface, and a plurality of vias through the metal lines and vertical to the metal lines, wherein the vias connect the metal lines to the gate, the source terminal, and the drain terminal.  


a p-doped semiconductor substrate (Psub); 
a first n-doped semiconductor well (N well) in the Psub; 
a first block of a n-doped semiconductor material extending from a surface of the first N well into the first N well, wherein the first block is a first source terminal; 
a second block of the n-doped semiconductor material extending from the surface of the first N well into the first N well, wherein the second block is a first drain terminal; 
first insulator block on the first N well between the first source terminal and the first drain terminal; 
a first block of conductor material on the first insulator block between the first source terminal and the first drain terminal, wherein the first block of conductor material is a first gate; 
a first metal layer overlying the first gate, the first source terminal and the first drain terminal, the first metal layer comprising a plurality of first horizontal metal lines alternating between first gate connection lines and first source/drain connection lines; 
a first plurality of vertical vias connecting respective first horizontal metal lines to the first gate, the first source terminal and the first drain terminal; 
a second metal layer overlying the first metal layer and comprising a plurality of second horizontal metal lines alternating between second gate connection lines and second source/drain connection lines, wherein the plurality of second horizontal metal lines are perpendicular to the plurality of first horizontal metal lines; and 
a second plurality of vertical vias connecting respective second gate connection lines to respective first gate connection lines, and respective second source/drain connection lines to respective first source/drain connection lines; 
wherein an adjacency of each of the first gate connection lines and the first source/drain connection lines, the second gate connection lines and the second source/drain connection lines, the first source/drain connection lines and the second gate connection lines, and the first gate connection lines and the second source/drain connection lines, provides capacitance for the coupling capacitor.

at least one second N well in the Psub; 
another block of the n-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second N well into the second N well; 
another block of the N-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second N well into the second N well; and 



another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second N well between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.  
2. The circuit structure of claim 1, further comprising: 
a second N well in the Psub; 
a third block of the n-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second N well into the second N well; 
a fourth block of the n-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second N well into the second N well; 
a second insulator block on the second N well between the second source terminal and the second drain terminal; and 
a second block of conductor material on the second insulator block, wherein the second block of conductor material is a second gate, wherein the first plurality of vertical vias further connect the respective first horizontal metal lines to the second gate, the second source terminal, and the second drain terminal.
14. (New) The circuit structure of claim 11, wherein the metal lines in each layer of the metal pattern are approximately parallel.  
16. (New) The circuit structure of claim 11, wherein the metal lines in different layers of the metal pattern have different dimensions including at least one of different spacing, different width, different depth, and different length.  
17. (New) The circuit structure of claim 11, wherein the metal lines in higher layers of the metal pattern from the surface have greater width and larger spacing than the metal lines in lower metal layers.  
18. (New) The circuit structure of claim 11, wherein the gate, and the source and drain terminals are connected 


4. The circuit structure of claim 1, wherein the horizontal metal lines in different metal layers have different dimensions including at least one of different spacing, different width, different depth, or different length.
5. The circuit structure of claim 1, wherein the horizontal metal lines in higher metal layers from the surface have greater width and larger spacing than the horizontal metal lines in lower metal layers.
6. The circuit structure of claim 1, wherein the first gate, the first source terminal, and the first drain terminal are 


Claim 11 more broad
Claim 1 more restricted
Claim 12 more broad
Claim 2 more restricted
Claims {14, 16, 17, 18} respectively broad
Claims {3, 4, 5, 6} respectively narrower
{11-12, 14, 16, 17, 18}
{1-2, 3, 4, 5, 6}


A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). 
In this case, as can be demonstrated, the claims 1-2 of pat’878 anticipate the features of claims 11-12 of the instant application. Similarly, claims 3-6 of pat’878 anticipate  the features of claims 14, 16-18, respectively, of the instant application (see also MPEP § 804 Chart II-A_FTI guideline).
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, (10; Fig 3a; [0014]) or (Col 1, Ln 61)= (element 10; Figure No. 3a; Paragraph No. [0014]) or Column No 1, Line Nos. 61. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded  shall  be excluded, though; additional clarification notes may be added within each field. The number of fields 

Claims 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant's admitted prior art in IDS, Benaissa, Kamel et a., (US 20020074589 A1; hereinafter Benaissa).
11. Benaissa teaches a circuit structure (142) for a coupling capacitor comprising: (see the entire document, Fig 3a; [0014+], specifically, as cited below): 

    PNG
    media_image1.png
    425
    718
    media_image1.png
    Greyscale

Benaissa Figure 3a
a p-doped semiconductor substrate (Psub) (10; Fig 3a; [0014]);
a n-doped semiconductor well (N well) (20) in the Psub; 
a first block of a n-doped semiconductor material (120, left) extending from a surface of the  N well into the  N well, wherein the first block is a first source terminal;
a second block of the n-doped semiconductor material (120, right) extending from the surface of the  N well into the N well, wherein the second block is a  drain terminal;
100) on the N well between the source terminal and the drain terminal; 
a conductor material (110) on the first insulator block between the  source terminal and the first drain terminal, wherein the first block of conductor material is a  gate; and 
a metal pattern comprising a plurality of layers of metal lines (150, 190;[0015]), the metal lines being approximately parallel to the surface, and a plurality of vias (140, 170,180) through the metal lines and perpendicular to the metal lines, wherein the vias (140) connect the metal lines to the gate (110), the  source terminal, and the drain terminal.  
13. Benaissa as applied to the circuit structure of claim 11, further teaches, wherein the metal lines are oriented approximately perpendicular to each other (construed at least from 140,150, fig 3a) in consecutive layers of the metal pattern.  
14. Benaissa as applied to the circuit structure of claim 11, further teaches, wherein the metal lines in each layer of the metal pattern are approximately parallel  (construed at least from 190,150, fig 3a).
15. Benaissa as applied to the circuit structure of claim 11, further teaches, wherein (Figs 3a) the metal lines in each layer include alternating first lines and second lines, wherein the first lines are connected by the vias to the gate, and wherein the second lines are connected by the vias to the source terminal and the drain terminal.  
16. Benaissa as applied to the circuit structure of claim 11, further teaches, wherein the metal lines in different layers of the metal pattern have different dimensions construed at least from 150,155,190 fig 3a).  
17. Benaissa as applied to the circuit structure of claim 11, further teaches, wherein the metal lines in higher layers of the metal pattern from the surface have greater width and larger spacing than the metal lines in lower metal layers (construed at least from 150,155,190 fig 3a).  
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art in IDS, Jung; Sang-Hee et al., (US 20100226166 A1, hereinafter Jung) in view of another Applicant's admitted prior art in IDS, Chen; Chia-Chung et al., (US 20110204969 A1; hereinafter Chen).
1. Jung teaches a circuit structure (300) for a coupling capacitor comprising (see entire document, specifically, Fig 13 [0062] along with 4, [0042+], and the citation below, note [0062] fig 13 shows a cross-sectional view of a MOS device 300 of whose Elements having the same reference number in Fig 4 and 13 refer to elements having similar structure and/or function):

    PNG
    media_image2.png
    301
    727
    media_image2.png
    Greyscale

Jung Figure 13
a p-doped semiconductor substrate (Psub) (214; Fig 13; [0062]; Fig 4; [0043]);
a deep n-doped semiconductor well (DNW) in the Psub (212); 
a p-doped semiconductor well (P well) (218) in the DNW; 
a first block of a p-doped semiconductor material (of 322 or of 220) extending from a surface (top) of the P well into the P well, wherein the first block is a source terminal (N11); 
a second block of the p-doped semiconductor material (of 322 or of 222) extending from the surface (top) of the P well into the P well, wherein the second block is a drain terminal (N11); 
an insulator block (302 or 224) on P well between the source terminal and the drain terminal; 
a conductor material (312 or 226) on the insulator block between the source terminal and the drain terminal, wherein the conductor material is a gate; and 
But, Jung does not expressly disclose “a metal pattern comprising a plurality of layers of metal lines approximately parallel to the surface, and a plurality of vias through the metal lines and vertical to the metal lines, wherein the vias (contacts) connect the 312 or 226), the source terminal(N11 of 322 or of 220), and the drain terminal (N11 of 322 or of 220).  
However, in the analogous art, Chen teaches a varactor embedded in a full differential Inductor /Capacitor Voltage-Controlled Oscillator (LC VCO) for a System on Chip (SoC) application ([0001]), wherein (Fig. 5; [0038+]) a metal pattern comprising a plurality of layers (M1, M2, M3; Fig 5) of metal lines (Figs 5-8) approximately parallel to the surface, and a plurality of vias ([0038]: vias) through the metal lines (M1, M2, M3) and vertical to the metal lines (M1, M2, M3), wherein the vias (contacts) connect the metal lines (M1, M2, M3) to the first gate (G), the first source terminal (S), and the first drain terminal.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Chen Figure 5
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chen’s metal pattern into Jung’s  circuit structure, and thereby, the combination of (Jung and  Chen) will have a metal pattern comprising a plurality of layers (Chen M1, M2, M3; Fig 5) of metal lines (Figs 5-8) approximately parallel to the surface, and a plurality of vias (Chen vias) Chen M1, M2, M3) and vertical to the metal lines (Chen M1, M2, M3), wherein the vias (contacts) connect the metal lines (Chen M1, M2, M3) to the he gate (Jung  312 or 226), the source terminal (Jung  N11 of 322 or of 220), and the drain terminal (Jung  N11 of 322 or of 220).
The ordinary artisan would have been motivated to further modify modified Jung in the manner set forth above in for, at least, to use the embedded capacitor to other elements of the circuit.
3. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, wherein the metal lines (Chen M1, M2, M3; Fig 5 [0038]) are oriented approximately perpendicular to each other in consecutive layers of the metal pattern (Chen Fig 5).  
4. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, wherein the metal lines (Chen M1, M2, M3; Fig 5 [0038]) in each layer of the metal pattern are approximately parallel (Chen Fig 5).  
5. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, wherein  (Chen M1, M2, M3; Fig 5 [0038]) the metal lines in each layer include alternating first lines and second lines, wherein the first lines are connected by the vias to the gate (Jung  312), and wherein the second lines are connected by the vias (Chen) to the  source terminal (Jung  N11 connected to 322) and the drain terminal  (Jung  N11 connected to 324).
6. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, is silent on, wherein the DNW (Jung 212) is more heavily doped than the P well  Jung 218), although, Chen suggested [ 0032] P-substrate 410, Deep N-well 414’ p-well 420’ are known to art. 
On the other hand, Applicant has not presented persuasive evidence that the claimed difference of doping is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed doping difference).  Also, the applicant has not shown that the claimed “difference of doping” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum doping (wherein the DNW (414’) is more heavily doped than the P well) by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed different doping (having the DNW (414’; Fig 4B) is more heavily doped than the P well (420')) to the rest of the claimed invention.
7. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, wherein opposite end sidewalls of the gate (Jung  312) are adjacent to sidewalls of the source (Jung  N11 connected to 322) terminal and the drain terminal (Jung  N11 connected to 326). 
8. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, but is silent on, wherein the metal lines (Chen M1, M2, M3; Fig 5) in different layers of the metal pattern  (Chen M1, M2, M3) have different dimensions including at least one of different spacing, different width, different depth, and different length.
critical to the overall claimed invention (i.e. the invention would not work without the specific claimed dimensional and location difference).  Also, the applicant has not shown that the claimed “different spacing, width, depth or length” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum “some spacing, width, depth or length” (the metal lines (Chen M1, M2, M3; Fig 5)  in different layers of the metal pattern  (Chen M1, M2, M3) have different dimensions including at least one of different spacing, different width, different depth, and different length) by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed the metal lines (Chen M1, M2, M3; Fig 5)  in different layers of the metal pattern  (Chen M1, M2, M3) have different dimensions including at least one of different spacing, different width, different depth, and different length to the rest of the claimed invention.
9. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, is silent on, wherein (Chen M1, M2, M3; Fig 5) the metal lines in higher layers (Chen M3; Fig 5) of the metal pattern (Chen M1, M2, M3) from the surface have greater width and larger spacing than the metal lines in lower metal layers (Chen M2, M1; Fig 5).
However, Applicant has not presented persuasive evidence that the claimed difference “width and spacing” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed width M3 of the metal pattern (M1, M2, M3) from the surface have greater width and larger spacing than the metal lines in lower metal layers M1 or M2) by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed different width and spacing (having the metal lines in higher layers M3 of the metal pattern (M1, M2, M3) from the surface have greater width and larger spacing than the metal lines in lower metal layers (M1 or M2) to the rest of the claimed invention.
10. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, further teaches, whereind the gate (Jung  312) and the  source terminal (Jung  N11 connected to 322) and  drain (Jung  N11 connected to 324) terminal are connected to direct current (DC) biases, the Psub is grounded, and the DNW (Jung  212) is connected to a power supply through a resistor (Chen Rbias; [0041]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art in IDS, Jung; Sang-Hee et al., (US 20100226166 A1, hereinafter Jung) in view of another Applicant's admitted prior art in IDS,Chen; Chia-Chung et al., (US 20110204969 A1; hereinafter Chen), and in further view of Tesson; Olivier et al., (US 20150255630 A1; hereinafter Tesson). 
2. The combination of (Jung and Chen) as applied to the circuit structure of claim 1, but does not expressly disclose, (the structure) further comprising: 

another block of the p-doped semiconductor material that serves as a second source terminal, the second source terminal extending from the surface of the second P well into the second P well; 
another block of the p-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second P well into the second P well; and 
another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second P well between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.  
Nevertheless, in the analogous art, Tesson teaches Metal-Oxide Semiconductor (MOS) varactor structure ([0001]), wherein (Fig 9; [0055]) teaches a plurality of varactor structures 1 placed in abutment with one another. Such an arrangement is advantageous in situations where high capacitance is required.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate the teaching of Tesson by at least duplicating the Jung’s structure of figure 13 and placed in abutment with one another, such that  the combination of (Jung, Chen and Tesson) structure comprise at least one second P well (218) in the DNW, as claimed,  since Such an arrangement is advantageous in situations where high capacitance (Tesson [0055]). Moreover, it is held that, see MPEP § 2144.04 VI.B, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case Applicant has 
The combination of (Jung, Chen and Tesson) further teaches:
 another block of the p-doped semiconductor material () that serves as a second source terminal, the second source terminal extending from the surface of the second P well into the second P well; 
another block of the p-doped semiconductor material (3 @ right) that serves as a second drain terminal, the second drain terminal extending from the surface of the second P well into the second P well; and 
another block of the conductor material (9) that serves as a second gate, the second gate positioned on the surface of the second P well between the second source terminal (3(8) @ left)  and the second drain terminal (3(8) @ right) , wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art in IDS, Benaissa, Kamel et a., (US 20020074589 A1; hereinafter Benaissa) in view of another Applicant's admitted prior art in IDS, Kurosawa, Susumu et al., (US 20040184216 A1; hereinafter Kurosawa).
12. Benaissa  as applied to the circuit structure of claim 11, but does not expressly disclose, (the structure) further comprising:
“at least one second N well in the Psub; 

another block of the N-doped semiconductor material that serves as a second drain terminal, the second drain terminal extending from the surface of the second N well into the second N well; and 
another block of the conductor material that serves as a second gate, the second gate positioned on the surface of the second N well between the second source terminal and the second drain terminal, wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal”.  
Howver, in the analogous art another prior art, Kurosawa teaches voltage controlled variable capacitance devices which have a plurality of varactor elements, and more particularly to a voltage controlled variable capacitance device which allows for selecting a voltage--capacitance characteristic ([0002]), wherein (Fig 3; [0032]) the voltage controlled variable capacitance device includes a plurality of MOS-type varactor elements, each element being contained in isolated n–well 2” .

    PNG
    media_image4.png
    267
    456
    media_image4.png
    Greyscale

Kurosawa Figure 3
Benaissa  in view of  Kurosawa, such that  the combination of (Benaissa and Kurosawa) structure comprise at least one second N well (2) in the Psub, as claimed,  since this inclusion, at least, will provide modular MOS-type varactor elements, each of which will have less parasitic capacitance. Moreover, it is held that, see MPEP § 2144.04 VI.B, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case Applicant has not established any new and unexpected result is being produced from the duplications of another PVAR structure as claimed.
The combination of (Benaissa and Kurosawa) further teaches:
another block of the n-doped semiconductor material (3 @ left) that serves as a second source terminal( @ left), the second source terminal extending from the surface of the second N well into the second N well; 
another block of the N-doped semiconductor material (3 @ right) that serves as a second drain terminal (3 @ right), the second drain terminal extending from the surface of the second N well into the second N well; and 
another block of the conductor material (9) that serves as a second gate, the second gate positioned on the surface of the second N well between the second source terminal (3(8) @ left) and the second drain terminal (3(8) @ right)  , wherein the vias further connect the metal lines to the second gate, the second source terminal, and the second drain terminal”.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art in IDS, Benaissa, Kamel et a., (US 20020074589 A1; hereinafter Benaissa) in view of Xu; Yanzhong et al. (US 7276746 B1; hereinafter Xu’746)
18. Benaissa as applied to the circuit structure of claim 11, is silent on, wherein the gate, and the source and drain terminals are connected to direct current (DC) biases, and wherein the Psub is grounded.
However, in the analogous art another prior art, Xu’746 teaches semiconductor varactor (Abstract), wherein (Fig 1, 4; col 3, Lines 53-66) varactor 10 has three terminals, wherein the gate A, and the source and drain terminals (B) are connected to direct current (DC) biases, and the Psub 12 is grounded.

    PNG
    media_image5.png
    321
    398
    media_image5.png
    Greyscale

Xu’746 Figure 1
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the terminals of Benaissa  by teaching of Xu’746, such that  the combination of (Benaissa  and Xu’746), structure gate , and the source and drain terminals  are connected to direct current (DC) biases, ,  since this configuration, at least, will bias the the varactor with known value for smooth operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 20, 2022